

117 S1437 IS: Recognizing the Role of Direct Support Professionals Act
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1437IN THE SENATE OF THE UNITED STATESApril 28, 2021Ms. Hassan (for herself, Ms. Collins, Mr. Casey, Ms. Ernst, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the Office of Management and Budget to revise the Standard Occupational Classification system to establish a separate code for direct support professionals, and for other purposes.1.Short titleThis Act may be cited as the Recognizing the Role of Direct Support Professionals Act.2.FindingsCongress finds the following:(1)Direct support professionals play a critical role in the care provided to children and adults with intellectual and developmental disabilities.(2)Providers of home- and community-based services are experiencing difficulty hiring and retaining direct support professionals, with a national turnover rate of 45 percent as identified in a 2016 study by the National Core Indicators.(3)High turnover rates can lead to instability for individuals receiving services, and this may result in individuals not receiving enough personalized care to help them reach their goals for independent living.(4)A discrete occupational category for direct support professionals will help States and the Federal Government—(A)better interpret the shortage in the labor market of direct support professionals; and(B)collect data on the high turnover rate of direct support professionals.(5)The Standard Occupational Classification system is designed and maintained solely for statistical purposes, and is used by Federal statistical agencies to classify workers and jobs into occupational categories for the purpose of collecting, calculating, analyzing, or disseminating data.(6)Occupations in the Standard Occupational Classification system are classified based on work performed and, in some cases, on the skills, education, or training needed to perform the work.(7)Establishing a discrete occupational category for direct support professionals will—(A)correct an inaccurate representation in the Standard Occupational Classification system;(B)recognize these professionals for the critical and often times overlooked work that they perform for the disabled community, which work is different than the work of a home health aide or a personal care aide; and(C)better align the Standard Occupational Classification system with related classification systems.3.Definition of direct support personnelIn this Act, the term direct support personnel means an individual who, in exchange for compensation, provides services to an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) that promote such individual’s independence, including—(1)services that enhance independence and community inclusion for such individual, including traveling with such individual, attending and assisting such individual while visiting friends and family, shopping, or socializing;(2)services such as coaching and supporting such individual in communicating needs, achieving self-expression, pursuing personal goals, living independently, and participating actively in employment or voluntary roles in the community;(3)services such as providing assistance with activities of daily living (such as feeding, bathing, toileting, and ambulation) and with tasks such as meal preparation, shopping, light housekeeping, and laundry; or(4)services that support such individual at home, work, school, or any other community setting. 4.Revision of Standard Occupational Classification SystemThe Director of the Office of Management and Budget shall, not later than 30 days after the date of enactment of this Act, revise the Standard Occupational Classification system to establish a separate code (31–1123) for direct support professionals as a healthcare support occupation. Such code shall be a subset of 31–1120, which includes home health aides and personal care aides.